Opinion issued January 9, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00381-CR
____________

JAE NATHAN MILLER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 744026



MEMORANDUM  OPINION
	Appellant, Jae Nathan Miller, pleaded guilty to aggravated assault of a
public servant on June 5, 1997.  The State filed a motion to adjudicate guilt to which
appellant pleaded true on March 5, 2002.  The trial court sentenced appellant to 20
years' confinement.  The presence of a court reporter was waived at the adjudication
hearing.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	Counsel certifies that the brief was delivered to appellant, who was advised
of his right to examine the appellate record and file a pro se brief.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days have passed,
and appellant has not filed a pro se brief.  We have carefully reviewed the record and
counsel's brief.  We find no reversible error in the record, and agree that the appeal
is wholly frivolous.
	We affirm the judgment.

	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).
2.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.